 

Exhibit 10.1

MGM RESORTS INTERNATIONAL

PROFIT GROWTH SHARE INCENTIVE PLAN

PURPOSE

The MGM RESORTS INTERNATIONAL Profit Growth Share Incentive Plan (the “Plan”) is
designed to reward eligible employees of MGM RESORTS INTERNATIONAL (the
“Company”) and its affiliates and subsidiaries for their efforts in connection
with the Company’s enhancement of business operations in connection with the
Company’s Profit Growth Plan.

ARTICLE 1

ELIGIBILITY AND PARTICIPATION

Section 1.1  The Compensation Committee (the “Committee”) of the Company’s Board
of Directors, in its discretion, shall select employees of the Company and its
affiliates and subsidiaries to participate in the Plan (the
“Participants”).  Participation in the Plan shall be limited to employees who
are classified in the Company’s payroll classification system in a payroll code
of level 19 or above and will generally be limited to the following groups:
senior corporate leadership, property presidents/general managers, property
chief financial officers, corporate department heads, employees employed by the
program management office, initiative team leads, and select property and
corporate department vice presidents, executive directors and directors;
provided that the Committee retains the discretion to choose which employees
actually become Participants in the Plan.  If any Participant ceases to provide
services to the Company or any affiliate or subsidiary prior to or on December
31, 2016, such Participant shall not be entitled to receive a bonus award.

ARTICLE 2

PERFORMANCE OBJECTIVE

Section 2.1  If the Committee determines that the aggregate value of EBITDA
achieved through the initiatives currently identified in the Company’s Profit
Growth Plan, as well as future initiatives adopted by the Project Management
Office and incorporated into the Profit Growth Plan, is at least $300 million,
calculated as an annual run rate based on actual results achieved as of December
31, 2016 as a result of all initiatives implemented under the Profit Growth Plan
and normalized to account for events other than the Profit Growth Plan that
affect the Company’s EBITDA (the “Performance Objective”), then each Participant
who is still providing services to the Company or an affiliate or subsidiary as
of December 31, 2016 shall be entitled to receive a bonus award under the
Plan.  If the Company does not achieve the Performance Objective (as determined
by the Committee), then no Participant shall be entitled to a bonus award under
this Plan, and, to the extent applicable, any such bonus award already granted
shall be forfeited in accordance with Article 3.

ARTICLE 3

DETERMINATION OF BONUS AWARDS

Section 3.1  All awards under the Plan shall be in the form of performance share
units (“PSUs”) granted under the terms of the Company’s Amended and Restated
2005 Omnibus Incentive Plan and the Company’s standard Form of Bonus PSU Award
Agreement as then in effect; provided that such PSUs shall be subject to
immediate forfeiture as of December 31, 2016, if the Performance Objective is
not achieved.  In addition, such PSUs shall be subject to immediate forfeiture
upon any termination of the applicable Participant’s employment with the Company
or any affiliate or subsidiary for any reason on or prior to December 31, 2016
(but shall generally not be subject to forfeiture solely as a result of the
Participant’s termination of employment after December 31, 2016).  

Section 3.2  In October 2015, Participants shall, subject to approval of the
Committee, receive, in full settlement of such Participants’ rights to an award
under this Plan, an award of PSUs on the terms and conditions described in
Section 3.1.  The target number of PSUs will have an Accounting Value as of the
date of grant of such PSUs equal to the award such Participant is eligible to
earn under this Plan.  For this purpose, “Accounting Value” means the accounting
value calculated under procedures approved or modified by the Committee from
time to time.

 

--------------------------------------------------------------------------------

 

ARTICLE 4

OTHER TERMS AND CONDITIONS

Section 4.1  No person shall have any legal claim to be granted an award under
the Plan and the Committee shall have no obligation to treat Participants
uniformly. Except as may be otherwise required by law, bonus awards under the
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution or
levy of any kind, either voluntary or involuntary. Bonuses awarded under the
Plan shall be payable from the general assets of the Company and no Participant
shall have any claim with respect to any specific assets of the Company.

Section 4.2  Neither the Plan nor any action taken under the Plan shall be
construed as giving any employee the right to be retained in the employ of the
Company or any subsidiary or to obligate the Company or any subsidiary to
maintain any employee’s compensation at any level.

Section 4.3  The Company or any of its subsidiaries may deduct from any award
any applicable withholding taxes or any amounts owed by the employee to the
Company or any of its subsidiaries.

Section 4.4  All awards under this Plan shall be subject to Company’s Policy on
Recovery of Incentive Compensation in Event of Financial Restatement (or any
successor policy) as in effect from time to time, and shall be considered a
bonus for purposes of such policy.  In addition, any award granted hereunder
shall be subject to recovery (in whole or in part) by the Company to the minimum
extent required by applicable law and/or stock exchange listing requirements.

Section 4.5  The Company intends that the Plan and all bonus awards avoid the
imposition of additional taxes, interest, and penalties pursuant to Section 409A
of the Code and, accordingly, the Plan shall be interpreted to that end.
Notwithstanding any contrary provision in the Plan, any payments of
“nonqualified deferred compensation” (within the meaning of Section 409A of the
Code) that are otherwise required to be paid under the Plan to a “specified
employee” (as defined under Section 409A of the Code) as a result of his or her
termination of employment (which for this purpose shall mean a “separation from
service” under Section 409A of the Code) shall be delayed for the first six
months following such termination (or, if earlier, the date of death of the
specified employee) and shall instead be paid on the first payroll date that
immediately follows the end of such six-month period (or the first payroll date
scheduled after the death of the specified employee).

Section 4.6.  The Plan shall become effective upon its adoption by the
Committee.

ARTICLE 5

ADMINISTRATION

Section 5.1  The Committee shall have full power and authority to administer and
interpret the provisions of the Plan and to adopt such rules, regulations,
agreements, guidelines and instruments for the administration of the Plan and
for the conduct of its business as the Committee deems necessary or advisable.

Section 5.2  The Committee shall have full power to delegate to any officer or
employee of the Company the authority to administer and interpret the procedural
aspects of the Plan, subject to the Plan’s terms, including adopting and
enforcing rules to decide procedural and administrative issues.

Section 5.3  The Committee may rely on opinions, reports or statements of
officers or employees of the Company or any subsidiary thereof and of Company
counsel (inside or retained counsel), public accountants and other professional
or expert persons.

Section 5.4  The Board of Directors and the Committee reserve the right to amend
or terminate the Plan in whole or in part at any time. Unless otherwise
prohibited by applicable law, any amendment required to conform the Plan to the
requirements of applicable law may be made by the Committee.

Section 5.5  No member of the Committee shall be liable for any action taken or
omitted to be taken or for any determination made by him or her in good faith
with respect to the Plan, and the Company shall indemnify and hold harmless each
member of the Committee against any cost or expense (including counsel fees) or
liability (including any sum paid in settlement of a claim with the approval of
the Committee) arising out of any act or omission in connection with the
administration or interpretation of the Plan, unless arising out of such
person’s own fraud or bad faith.

2

--------------------------------------------------------------------------------

 

Section 5.6  The place of administration of the Plan shall be the State of
Nevada, and the validity, construction, interpretation, administration and
effect of the Plan and of its rules and regulations, and rights relating to the
Plan, shall be determined solely in accordance with the laws of the State of
Delaware.

3